Citation Nr: 0020529	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a ruptured navel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1943 to December 1945.

The veteran filed a claim in February 1947 for service 
connection for a ruptured navel.  By rating decision in May 
1947 service connection for a ruptured navel was denied.  The 
veteran was notified of that decision by letter of that same 
month.  In April 1997, the veteran filed a request to reopen 
his claim for service connection for a ruptured navel.  This 
appeal arises from a June 1998 rating decision from the New 
York, New York Regional Office (RO) that determined that new 
and material evidence to reopen the veteran's claim for 
service connection for a ruptured navel had not been 
received.  A Notice of Disagreement was filed in July 1998 
and a Statement of the Case was issued in January 1999.  A 
substantive appeal was filed in March 1999 with no hearing 
requested.

The veteran appears to be raising a claim for service 
connection for residuals of circumcision.  This issue, which 
is not inextricably intertwined with the issue on appeal, is 
referred to the RO for appropriate action.


REMAND

In this case, the veteran's representative reported in a 
February 1998 statement and the veteran reported in a 
February 1999 statement that the veteran had VA treatment at 
the New York, New York VA Medical Center.  There is no 
evidence that the RO has attempted to obtain any such medical 
records.  As VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Those records should be obtained and associated with 
the claims folder.

Further, a precedent holding of the United States Court of 
Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") issued during the pendency of this appeal provides 
new guidance for the adjudication of claims for service 
connection based on the submission of "new and material 
evidence."  In the case of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the legal standard that remains valid, 38 C.F.R. § 3.156(a), 
requires that in order for new evidence to be material, it 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellant's claim pursuant to the 
holding in Hodge, supra.  See also Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should obtain any VA treatment 
records from the New York, New York VAMC.  
Once obtained, all records must be 
associated with the claims folder.   

2.  The veteran's request to reopen his 
claim for entitlement to service 
connection for a ruptured navel 
disabilities should be reevaluated in 
accordance with Hodge discussed above.  
If it is determined that new and material 
evidence has been submitted and if it is 
determined the claim is well grounded, 
all appropriate development should be 
undertaken.  If the decision remains 
adverse to the veteran, he should be 
issued a supplemental statement of the 
case.  This should include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
appropriate current criteria should be 
used in discussing the new and material 
issue.  Thereafter, the veteran should be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




